Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Election/Restrictions
Applicants’ affirmation of the election without traverse of group I, claims 1-13, filed on 11/13/2020 is acknowledged.

Status of claims
The amendment filed on 11/13/2020 is acknowledged. Claims 14 and 15 have been withdrawn and new claims 16-18 have been added. Claims 1-13 and 16-18 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 11/13/2020 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the claim objection of claim 1, 35 U.S.C. 102(a)(1) rejection and 35 U.S.C. 103(a) rejection 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejection. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 introduces new matter as the claim recites the limitation: "the granular water-absorbing gelling agent is a free-flowing powder in the agent A”. There is no support in the specification for this limitation. The limitation of: “the granular water-absorbing gelling agent is a free-flowing powder in the agent A" was not described in the specification as filed, and person skilled in the art would not recognize in the  Not all mixable powders are free-flowing, such as cohesive powder which is in form of powder and can being mixed to form a blend with high mixing energy and shear, the scope of “powder” that can be mixed is different from the scope of “free-flowing powder”. There is no guidance in the specification to select “free-flowing” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. Claims 2-13 and 16-18 are rejected as dependent claims of claim 1.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adachi (JP 2014-144399 A, in IDS filed by applicant dated 11/22/2019) in view of Roe et al. (US 6,395,955 B1)
Adachi teaches an excrement processing agent in powder form, to be contained in a plastic bag, comprising at least one alkaline solid material of NaHCO3 (the claimed item 3) and slaked lime (the claimed item 5), 5-30% by weight of a carboxyvinyl polymer (the claimed item 1 according to the instant specification) for its high viscosity after being mixed with water, 18-20% by weight of a water-absorbing polymer (the claimed item 2) including cross-linked sodium polyacrylate with a particle size of 50-1000 μm, 3 (entire reference, especially abstract, paragraph 16, 25, 35, 52, 55-58, 65, 68, and 71). No water is required.
Although Adachi is silent about crosslinked sodium polyacrylate, the same water-absorbing gelling agent according to the instant specification, being free-flowing, start gelling within a minute in claim 6, as a result of the water-absorbing gelling agent being the same crosslinked sodium polyacrylate as disclosed, the water-absorbing gelling agent would necessarily have the claimed flowability, whether expressly recognized by Adachi or not. 
Adachi does not teach: i) the plastic bag being water soluble; ii) the exact same water soluble lubricant of carboxymethyl cellulose (CMC) in claim 7; iii) the exact the same weight percentages of the water-soluble lubricant (claim 9), NaHCO3 (claim 11), ZnO (claim 12), and the particle size of the water-absorbing polymer (claims 4 and 16).
The 1st and 2nd deficiencies are cured by Roe et al. who teach a disposable absorbent article, for modifying fecal material or other bodily exudates deposited in the article, comprising 
feces modifying agents in form of powder, contained in water-soluble packet (pouch), comprising 
polyacrylate superabsorbent, thickening agents including water soluble CMC which gels when wet, polyacrylic acid, etc.; 
wherein the water-soluble packet contains the feces modifying agents to prevent migration and/or loss of the agent prior to the article being insulted by feces (the claimed sealed pouch in the instant claim 18) and dissolves upon contacting water and 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Adachi and Roe et al. to replace the carboxyvinyl polymer thickener (including polyacrylic acid) taught by Adachi with CMC thickener and to specify the plastic bag containing the excrement processing agent in powder taught by Adachi being water soluble. Both polyacrylic acid and CMC being thickeners in a feces treatment composition and water soluble pouch being used to contain a feces treatment composition were well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing polyacrylic acid taught by Adachi with CMC and specifying the excrement processing agent-containing plastic bag being water soluble flows from both polyacrylic acid and CMC having been used in the prior art as thickeners and the excrement processing agent-containing pouch being water soluble, and from both polyacrylic acid and CMC being recognized in the prior art as useful for the same purpose as thickeners and water soluble pouch being used to contain excrement processing agent.
The 3rd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside or overlaps with or touches the range disclosed in the prior art.

A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties as an alkaline solid material in a feces treatment composition. In the instant case the claimed range of NaCO3 in claim 11 is 56-70% by weight and the range of NaCO3 taught in the prior art is 40.5% by weight. Furthermore, according to the instant specification 10-95.0% by weight of NaCO3 is suitable, i.e., the criticality of the claimed 56-70% by weight of NaCO3 is not established.
 A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of ZnO is 10-20% by weight and the range of ZnO taught in the prior art is 0.5-15% by weight and therefor, overlaps with the claimed range. 
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 11/13/2020, have been fully considered but they are moot in view of new ground of rejections. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612